762 N.W.2d 505 (2009)
Patricia A. WISE, Plaintiff-Appellee,
v.
Victor J. MASTROMARCO, Jr., Mastromarco & Jahn, P.C., and Cady, Mastromarco & Jahn, P.C., Defendants-Appellants.
Docket No. 136284, COA No. 280254.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the application for leave to appeal the March 12, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.
HATHAWAY, J., not participating.
Justice HATHAWAY recuses herself and will not be participating in this case because her law clerk was a witness in this case. See MCR 2.003(B); Code of Judicial Conduct, Canon 2 (stating that "[a] judge must avoid all impropriety and appearance of impropriety.").